Brown, Judge:
My decision of September 15, 1938, Reap. Dec. 4386, is hereby amended as follows:
The dutiable values of the merchandise here involved, stated in English currency, are as follows:
Direction Indicators and accessories_ 61 pounds, 10 shillings, 6 pence
“Safetisigns”_ 66 pounds, 6 shillings
Total value of the entry, packed_127 pounds, 16 shillings, 6 pence
The error in the original decision having to do only with the summation of the two individual items, and the matter still being in the breast of the court, I make the present amended finding.
Amended judgment will issue accordingly.